Exhibit Execution Copy Amendment No. 9 to Credit Agreement This Amendment No. 9 to Credit Agreement (this “Ninth Amendment”) is entered into as of April 17, 2009 by and among Select Comfort Corporation (the “Company”), Select Comfort Retail Corporation, JPMorgan Chase Bank, National Association, as Administrative Agent and Collateral Agent, Bank of America, N.A., as Syndication Agent, and the financial institutions signatories hereto as lenders (the “Lenders”). RECITALS A.The undersigned are parties to that certain Credit Agreement dated as of June 9, 2006, as amended pursuant to Amendment No. 1 to Credit Agreement dated as of
